DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9,12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blessing et al US 2016/0200188 in view of Okubo et al US 2013/0045833.
	In Re 9, claim 9 rejected over in re 12-18 as taught by Blessing in view of Okubo as described below, including any driving of gear, G1 and G2, in response to the extra torque being demanded by the driver being greater than the threshold torque level, a boost, corresponding to the extra torque being demanded by the driver, to gears with the electric motor (per paras 62,118-120 figs 10-b, drivers required foot torque in excess of actual foot trq).
	In Re 12, Blessing teaches A method of operating a dual clutch transmission of a hybrid vehicle that has an internal combustion engine (ICE) and an electric motor (EV)(abstract fig 1), comprising the steps of:
 determining whether an engaged gear G is an odd gear (uneven para 3) of a first sub-transmission (one transmission) or an even gear (even) of a second sub-transmission (other sub-transmission); pre-selecting gear G-1 with one of the first and second sub-transmissions (para 3 “preselected”); driving gear G with the internal combustion engine while providing a boost to gear G with the electric motor (para 54, including shifting with power from both ICE and EV)(at least all figs and paras) .  
Blessing does not teach, however Okubo teaches sensing a state of charge of a battery (82 fig 3, S1 fig 15); determining an amount of extra torque being demanded by a driver (paras 62,118-120 figs 10-b, drivers required foot torque in excess of actual foot trq) in response to a determination that the engaged gear G is an even gear (S2 yes), determining whether the state of charge of the battery is above a first predetermined threshold (S1 yes, claimed “in response to” construed as occurring before where fig 15 control logic accounts for determination of currently used even gear with battery limit determination whether the gear is even or not); and in response to a determination that the state of charge of the battery is above the first predetermined threshold (S3-S8 steps are preshifting, where preshifting uses gears from both subtransmissions simultaneously powered by both ICE and EV, para 133, paras 118-120 assistance of EV to ICE, 101-111, 45-46,62) (at least all figs and paras) in response to the extra torque being demanded by the driver being greater than a threshold torque level, corresponding to the extra torque being demanded by the driver (paras 62,118-120 figs 10-b, drivers required foot torque in excess of actual foot trq above NORMAL KD LINE providing ASSIST torque from motor). Okubo further teaches improved driveability paras 45-52.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Okubo’s hybrid DCT operation method to Blessing’s operation to improve driveability.
In Re 13, Blessing does not teach, however Okubo teaches, in response to a determination that the state of charge of the battery is between the first predetermined threshold and a second predetermine threshold (see fig 4 intermediate battery SOC levels); simultaneously releasing a second clutch that is associated with the second sub- transmission; applying a first clutch that is associated with the first sub-transmission (see shifts of fig 15 and figs 5-7); and driving gear G-1 with the internal combustion engine while providing a boost to gear G with the electric motor (S3-S8 steps are preshifting, where preshifting uses gears from both subtransmissions simultaneously powered by both ICE and EV, para 133, paras 118-120 assistance of EV to ICE, 101-111, 45-46,6).  Okubo further teaches improved driveability paras 45-52.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Okubo’s hybrid DCT operation method to Blessing’s operation to improve driveability.
In Re 14, Blessing modified by Okubo teaches wherein the second predetermined threshold is lower than the first predetermined threshold (see Okubos intermediate SOC levels of fig 4).  
In Re 15, Blessing modified by Okubo teaches in response to a determination that the state of charge of the battery is below the second predetermined threshold: simultaneously releasing a second clutch that is associated with the second sub- transmission and applying a first clutch that is associated with the first sub-transmission; driving gear G-1 with the internal combustion engine; preselecting gear G-2; simultaneously releasing the first clutch and applying the second clutch; and 8Appln. No.: TBD Inventors: Hussein DOURRA et al. Docket No.: 18402-4401 (711181US) Preliminary Amendment driving gear G-2 with the internal combustion engine without a boost from the electric motor (Okubo fig 4 battery SOC B and C with EV driving prohibited and ICE driving required and per fig 15 Batt limited).  
In Re 16, Blessing modified by Okubo teaches, in response to a determination that the engaged gear G is an odd gear (Okubo even gear no S2), determining whether the state of charge of the battery is above the first predetermined threshold (S1 no batt limit yes); in response to a determination that the state of change of the battery is above the first predetermined threshold, driving gear G with the internal combustion engine while providing a boost to gear G-1 with the electric motor (preshifting of fig 15 and or fig 4 high SOC charge state, D- AL).  
In Re 17, Blessing modified by Okubo teaches, in response to a determination that the engaged gear G is an odd gear (Okubo even gear no S2 S9), determining whether the state of charge of the battery is between the first predetermined threshold and a second predetermined threshold (see fig 4 intermediate battery SOC levels): simultaneously releasing the first clutch and applying a second clutch associated with the second sub-transmission; and driving gear G-1 with the internal combustion engine while providing a boost to gear G-1 with the electric motor (preshifting of fig 15 and or fig 4 intermediate battery SOC levels with permission of both EV and ICE).   
In Re 18, Blessing modified by Okubo teaches, in response to a determination that the engaged gear G is an odd gear, determining whether the state of charge of 9Appln. No.: TBD Inventors: Hussein DOURRA et al. Docket No.: 18402-4401 (711181US) Preliminary Amendment the battery is below a second predetermined threshold (Okubo fig 4 intermediate battery SOC) that is lower than the first predetermined threshold: simultaneously releasing the first clutch and applying a second clutch associated with the second sub-transmission (see fig 15 preshifts up and down); driving gear G-1 with the internal combustion engine while providing a boost to gear G-1 with the electric motor (permissions and conditional permissions of ICE and EV); preselecting gear G-2; simultaneously releasing the second clutch and applying the first clutch; and driving gear G-2 with the internal combustion engine while providing a boost to gear G-1 with the electric motor (see fig 15 preshifts up and down).

Response to Arguments
Applicant’s arguments, see pgs 10-18, filed 9/29/22, with respect to 35 USC 112 and 103 have been fully considered and are persuasive.  The rejection of claim 15 has been withdrawn. The 35 USC 102 and 103 rejection of claims 9,12-18 has also been withdrawn, however a new grounds of rejection over Blessing in view of Okubo is made as described above.  Particularly see Okubo figs 10-10b paras 62,118-120 and instant US PGPub para 49 extra torque being total torque demanded minus current torque.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/Primary Examiner, Art Unit 3747